Upon petition for rehearing :
Thatcher, O. J.
We have fully considered the grounds upon which the petition rests.
We see no reason for changing the views expressed in the opinion in chief, touching the principles which must govern the decision of this' cause so far as those principles were discussed in the opinion
Even if we entertained a doubt as to the necessity, under the state of the pleadings, of the plaintiff proving his representative character, we are satisfied that the letters of administration read in evidence sufficiently establish the character in which the plaintiff sued.
A rehearing, however, is sought also upon another ground, not before considered by the court, nor so much as adverted to in argument by counsel, viz.: that the repeal of the statute upon which the judgment of the court below was recovered, operates to divest, this court of jurisdiction to take a single step in the cause.
The statute was repealed while the cause was pending in this court. It is insisted that the judgment fell with the repeal of the statute. The question presented, therefore, is, whether a right to compensator damages, conferred by a statute, and carried into judgment in the lower court, can be defeated in this court, by the repeal of such statute, before final judgment here. Counsel are requested to discuss:
1st. The effect of the repeal of this statute, independent of any provision in the State Constitution;
2d. What effect upon its repeal, if any, has the constitutional provision, which inhibits the passage of laws, retrospective in their operation ?
*13Upon these points, counsel for petitioner may file briefs or arguments within ten days, to be answered in ten days thereafter.
Nose. — For the opinion upon Petition for Rehearing in the foregoing case, see post.